WARD, Circuit Judge.
March 18, 1908, the North German Lloyd twin screw steamship Kronprinz Wilhelm,, 663 feet long, lying off Quarantine Station in the Upper Bay, head to the flood tide, hove up her anchor at 6:52 a. m. and began to turn, on her way to New York, at 6:54. At 7:14 she got on her course, going half speed ahead on both engines. On account of fog coming on she slowed at 7:15, and stopped at 7:16, went slow ahead on her port engine at 7:19, stopped at 7:20, and on account of dense fog went half speed astern on both engines at 7:24, and stopped and dropped anchor at 7:25. Hearing cries of “Go ahead” on a vessel astern, she went slow ahead on both engines and stopped at 7:27, having come into collision with the steamer Crown of Castile, whose bow cut into the center of her overhang directly astern, causing and sustaining considerable damage.
The British single screw steamer Crown of Castile, 400 feet long, lying a little above the Kronprinz, also bound for New York, began to heave up her anchor at 7:05 a. m., and, following the Kronprinz, went ahead full speed at 7:15, half speed 7:20, and, hearing in the dense fog an anchor chain running out ahead a little on her starboard bow, dropped both anchors, went full speed astern, put her helm hard astarboard at 7:25, and came into collision at 7:29; stopped 7:32.
These entries are taken from the engine-room logs of each vessel. The first officer of the Crown of Castile testified that the port anchor was hove up after the collision, 45 fathoms were out on, the starboard anchor, and it was dragged for two minutes, during which the engines continued to go full speed astern.
The engine-room log of the Kronprinz shows that the collision occurred at 7:27, because the engines were stopped in that minute, after the collision. We have no doubt that their log is more accurate on this point than that of the Crown of Castile. Everything that was done shows that the collision was imminent when the vessels discovered each other, and we cannot suppose, in confirmation of the entry in the log of the Crown of Castile, either that the Kronprinz com tinned to go astern, dragging her anchor, or that the Crown of Castile continued to go ahead dragging both anchors, for a period of four minutes before the collision.
The District Judge held that the Crown of Castile was at fault for going too fast in the fog, and the Kronprinz for anchoring in the channel. We concur in both conclusions.
The engine-room log of the Crown of Castile satifies us that she was not going at a moderate speed. She went from her anchorage to the place of collision, a distance of two miles, with the flood tide running probably one knot in her favor in ten minutes. Her engines worked for the first five minutes full speed, and for the last five minutes half speed ahead. This would give her a speed of six knots at *326the time she dropped her starboard anchor, which 'is obviously not moderate in a crowded thoroughfare in dense fog.
Coming to the place the Kronprinz anchored, her witnesses all supposed that the buoy above which they found themselves when the fog cleared away two hours after the collision was the northeast buoy of the Man of War Anchorage grounds, whereas, in point of fact, it had been removed by the government some days before, and the one they saw was the southeast buoy, 2,000 feet lower down the Bay. On this erroneous supposition they subsequently constructed their position on a chart with two bearings, viz., Robbins Reef N. 18° W., and the Anchorage buoy (which had actually been removed) S. 3° W. One of the second officers testified that he actually took these bearings, and they appear in the log. But it is quite clear that the bearings could not have been taken at the time, because it is now conceded by the proctor for the Kronprinz, and is amply proved, that she did not lie at the position stated at all. Similarly the pilot testified that he steered a N. N. W. course from the Bay Ridge bell buoy to his anchorage. This, too, was obviously a subsequent construction, and untrue. If the Kronprinz had been on that course, her anchor would have taken the ground at a point considerably to the west of the bow of the Crown of Castile, which was at her stern, and whose anchor took the ground at or about the place of collision. When the fog cleared, the vessels should have discovered each other lying to their anchors head to the tide; the Kronprinz considerably north and west of the Crown of Castile, instead of being, as the fact was, right astern of her. The quartermaster at the wheel of the Crown of Castile says he was steering a north course until immediately before the collision, when he got the order starboard and hard-astar-board; and we are convinced that the Kronprinz, when she let her anchor go, was on the same course, directly ahead of her. The bearings taken from the Crown of Castile when the fog cleared up show that both vessels were anchored in the channel.
There is no testimony that either vessel after the collision paid out chain, nor any that the Kronprinz dragged her anchor. On these premises, if the Crown of Castile did not drag hers, the stern of the Crown of Castile should have been very close to the bow of the Kron-prinz when the vessels swung to the flood tide. Assuming that at the time of the collision the Kronprinz had gone astern about the length of her anchor chain, 45 fathoms to the windlass, and that the Crown of Castile was nearly over her anchor at the time of the collision, the bow of the Kronprinz when she swung to her anchor on the tide should have been her length and the length of her chain, say 800 feet, above the place of collision, and the stern of the Crown of Castile should have been her length and the length of her chain from her anchor, say 500 feet from the same place. This would make the distance between the stern of the Crown of Castile and the bow of the Kronprinz some 300 feet. But there is no testimony that the vessels were so near together; the clear preponderance being that they were from 1,000 to 1,500 feet apart. This could only have been as the result of the Crown of Castile’s dragging her anchor while she was going astern, some time between 7:25 and 7:30.
*327We feel fully convinced that both vessels at the time of the collision were heading north, the Crown of Castile being directly astern of the Kronprinz; also that the Kronprinz deliberately anchored in the channel, though at a point different from the point she supposed. When she anchored, the Crown of Castile was still navigating and let go both her anchors, not for the purpose of coming to an anchorage, but to help stop her headway when she found herself so close to the Kronprinz. We also think that if the Kronprinz, knowing that the Crown of Castile was following, had paid proper attention to her fog whistle, she would not have anchored directly ahead. We also think that the vessels were very much nearer to each other at this moment than the witnesses now think, not more than 300 or 400 feet, and that diere was very little motion on either. Very gentle contact between the bow of the Crown of Castile and the light overhang of the stern of the Kronprinz would cause the damage that was sustained.
Decree affirmed with interest and costs.